DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021, 12/14/2021, 01/31/2022 and 06/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: claim 20 recites “the first receive channel circuit comprises at least a first power amplifier” and “the second receive channel circuit comprises at least a second power amplifier”; wherein “first power amplifier” should be “first low noise amplifier”, and “second power amplifier” should be “second low noise amplifier”, since the amplifiers are in the receive channel circuits.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 10,771,102) in view of Takakuwa (WO 2019054094 A1).
Regarding claim 14, Yokoyama et al. (figure 11) disclose a multi-band receiver comprising: a first receive channel circuit (10HR, 31H, 30H), configured to process a signal on a high band; and a second receive channel circuit (10LR, 31L, 30L), configured to process a signal on a low band; wherein the first receive channel circuit comprises a first matching network (adjusting circuit 31H; wherein the adjusting circuit functions as a matching circuit for the receive channel circuit; see column 6, lines 56-60 and figure 1), and wherein the first matching network supports the high band; and wherein the second receive channel circuit comprises a second matching network (31L), and wherein the second matching network supports the low band (column 13, line 31 – column 14, line 28). Yokoyama et al. do not explicitly disclose wherein the high band being band n260, and the low band being at least one band in n257, n258 or n261. However, Takakuwa discloses a multi-band receiver configured to process millimeter wave band signals comprising a signal on band n260, and a signal being at least one band in n257, n258 or n261 (see English text, page 2, 3rd paragraph; page 3, 1st paragraph; and page 7, paragraphs 2 and 3). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt band n260 and at least one band in n257, n258 or n261 of Takakuwa to the receiver of Yokoyama et al. for the receiver to work with millimeter wave bands.
Regarding claim 16, Yokoyama et al. (figure 11) disclose a multi-band transmitter comprising: a first transmit channel circuit (20H, 21H, 10HT), configured to process a signal on a high band; and a second transmit channel circuit (20L. 21L, 10LT), configured to process a signal on a low, wherein the first transmit channel circuit comprises a first matching network (21H), and the first matching network supports the high band; and wherein the second transmit channel circuit comprises a second matching network (21L), and the second matching network supports the low band (column 6, lines 56-60; column 13, line 31 – column 14, line 28). Yokoyama et al. do not explicitly disclose wherein the high band being band n260, and the low band being at least one band in n257, n258 or n261. However, Takakuwa discloses a multi-band transmitter configured to process millimeter wave band signals comprising a signal on band n260, and a signal being at least one band in n257, n258 or n261 (see English text, page 2, 3rd paragraph; page 3, 1st paragraph; and page 7, paragraphs 2 and 3). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt band n260 and at least one band in n257, n258 or n261 of Takakuwa to the transmitter of Yokoyama et al. for the transmitter to work with millimeter wave bands.
Regarding claim 18, Yokoyama et al. and Takakuwa disclose the multi-band transmitter according to claim 16 above. In addition, Yokoyama et al. disclose wherein the first transmit channel circuit and the second transmit channel each comprise at least one of a power amplifier, a low noise amplifier, a variable gain amplifier, a filter, a phase shifter, or a frequency mixer (see figure 11; column 13, line 31 – column 14, line 28).
Regarding claim 19, Yokoyama et al. and Takakuwa disclose the multi-band transmitter according to claim 16 above. In addition, Yokoyama et al. (figure 11) disclose wherein the first transmit channel circuit comprises at least a first power amplifier (20H), wherein a first output matching network (21H) of the first power amplifier is the first matching network, wherein the second transmit channel circuit comprises at least a second power amplifier (20L), and wherein a second output matching network of the second power amplifier is the second matching network (21L) (column 13, line 31 – column 14, line 28).
Regarding claim 20, Yokoyama et al. and Takakuwa disclose the multi-band receiver according to claim 14 above. In addition, Yokoyama et al. (in view of the claim objection above) (figure 11) disclose wherein the first receive channel circuit comprises at least a first low noise amplifier (30H), wherein a first input matching network (31H) of the first power amplifier is the first matching network, wherein the second receive channel circuit comprises at least a second low noise amplifier (30L), and wherein a second input matching network (31L) of the second power amplifier is the second matching network (column 6, lines 56-60; and column 13, line 31 – column 14, line 28).

Allowable Subject Matter
Claims 1-13 are allowed over the cited prior art.
	Regarding independent claim 1, Yokoyama et al. (US 10,771,102) disclose a multi-band radio frequency front-end device (figure 11), comprising: a first radio frequency front-end circuit (2H), configured to operate on a first band; a second radio frequency front-end circuit (2L), configured to operate on a second band, wherein a frequency of the first band is higher than a frequency of the second band; a first matching network (21H and 31H), coupled to the first radio frequency front-end circuit; and a second matching network (21L and 31L), coupled to the second radio frequency front-end circuit (column 6, lines 56-60; and column 13, line 31 – column 14, line 28). However, Yokoyama et al. fail to further disclose the multi-band radio frequency front-end device above wherein routing of the first matching network and routing of the second matching network on a layout are annular and nested.
	Claims 2-13 are allowed for being dependent on claim 1.
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Block et al. (US 7,349,717) disclose a front-end circuit for a communication device, which is employed for multi-band and/or multi-mode operation.
Sharawi et al. (US 9,837,726) teach a multi-band active integrated MIMO antenna is a planar structure that includes active devices such as power amplifiers (PA) for transmit modes, as well as low-noise-amplifiers (LNA) for receive modes or complete transceivers (both PA and LNA for bi-directional operation, i.e. transmit and receive modes simultaneously).
Huang et al. (US 10,382,084) disclose a radio frequency (RF) frontend circuit includes a RF receiver, a transceiver (or transmit/receive) switch, and a high-order inductive degeneration matching network coupled in between the transceiver switch and an input port of the RF receiver, where the high-order inductive degeneration matching network matches an impedance for the RF receiver and the transceiver switch and the high-order inductive degeneration matching network is to resonate at a plurality of predetermined resonant frequencies.
Nikolayenkov et al. (US 11,322,844) disclose a circuit includes a first microstrip transmission line, a second microstrip transmission line, and a slotline formation, wherein the slotline formation extends between the first microstrip transmission line and the second microstrip transmission line so that the slotline formation is configured to electromagnetically couple the first microstrip transmission line to the second microstrip transmission line during operation of the circuit. In addition, the circuit includes at least one controllable capacitance circuit electrically connected to at least one of the first microstrip transmission line and the second microstrip transmission line, wherein a magnitude of capacitance of the at least one controllable capacitance circuit is controllable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645